Title: William Parsons to James Hamilton and Benjamin Franklin, 15 December 1755
From: Parsons, William
To: Hamilton, James,Franklin, Benjamin


Honoured Sirs,
Easton December 15th: 1755
I make bold to trouble you once more, and it is not unlikely that it may be the last time. The Settlers on this side of the Mountain all along the River side are actually removed and we are now the Frontier of this part of the Country. Our poor people of this Town have quite expended their little substance and are quite wearied out with watching and were all along in hopes the Government would have taken some measures for their Relief and for the security of the Town. But now seeing themselves, as well as the Town neglected, they are moving away as fast as they can. So that if we have not help nor no orders from the Commissioners to use means to get help in a day or two, We shall every one of us be obliged to leave the Town and all we have in it to the Fury of the Enemy, who there is no reason to doubt are lurking about within sight of us. Besides the Losses which I have reason to sustain’d in this general Calamity, I have expended what little stock of Cash I had in publick Services, so that I am obliged to send this by a private hand, not being able to pay a person to go Express with it. Pray do something or give some order for our speedy relief, or the whole Country will be entirely ruined. If you had but given encouragements to some Persons, that you could have confided in, for their Employing people just for our present Defence, ’till you could have agreed upon a general Plan, all this part of the Country might have been saved which is now entirely lost and the Enemy are still perpetrating [penetrating?] further and further, and if immediate measures are not taken they will very soon be within sight of Philadelphia. This is my real opinion for all the Country is flying before them and no means are employ’d to stop them. I am Honoured Sirs Your most Obedient humble Servant
Wm. Parsons
